 



Exhibit 10.57
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”), made and entered into as of
December 21, 2007 (the “Effective Date”), between Asyst Technologies, Inc., a
California corporation, with its principal office located at 46897 Bayside
Parkway, Fremont, CA 94538 (together with its successors and assigns permitted
under this Agreement, “Asyst”), and Stephen S. Schwartz, an individual
(“Schwartz”).
WITNESSETH:
     WHEREAS, Asyst wishes to assure itself of the continued services of
Schwartz for the period hereinafter provided, and Schwartz is willing to
continue to be employed by Asyst for said period, upon the terms and conditions
provided in this Agreement; and
     WHEREAS, Asyst has determined that it is in the best interests of Asyst and
its shareholders to enter into this Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, Asyst and Schwartz agree as follows:
     1. DEFINITIONS.
          (a) “Annual Base Salary” shall mean, as of any point in time, the
annual base salary provided for in Section 3, below, as may be adjusted from
time to time by Asyst.
          (b) “Base Salary” shall mean, as of any point in time, the current
portion of the Annual Base Salary.
          (c) “Beneficial Owner” shall have the meaning defined in Rule 13d-3
under the Securities Exchange Act of 1934 (as amended).

1



--------------------------------------------------------------------------------



 



          (d) “Beneficiary” shall mean (i) the person or persons named by
Schwartz pursuant to Section 24, below, or (ii) in the event of his death, if no
person is designated his Beneficiary and survives Schwartz, his estate.
          (e) “Board” shall mean the Board of Directors of Asyst.
          (f) “Cause” shall mean the occurrence, without the Board’s express
written consent, of any one of the following specific material acts or omissions
by Schwartz (subject only to Schwartz’ opportunity to correct, cure or remedy
the Cause as provided in Section 11(b)):
               (i) Schwartz’s conviction in a court of law of, or entry of a
guilty plea or plea of no contest to, a felony charge (whether subject to
appeal);
               (ii) willful or continued failure by Schwartz to perform his
material duties or obligations under this Agreement and/or as an officer or
senior executive of Asyst;
               (iii) willful or continued engagement by Schwartz in misconduct
that is demonstrably and materially injurious to Asyst;
               (iv) gross negligence by Schwartz during the performance of the
duties of his position resulting in demonstrable and material injury to Asyst;
               (v) entry by a court or governmental or regulatory agency of the
United States, or a political subdivision thereof, of an order barring Schwartz
from serving as an officer or director of a public company;
               (vi) willful or continued breach by Schwartz of a material duty
or obligation under Asyst’s Code of Business Conduct then in effect; or
               (vii) any willful or continued breach by Schwartz of a material
duty or obligation under Section 13 or Section 14, below.
          For the purposes of this definition, no act or failure to act on the
part of Schwartz

2



--------------------------------------------------------------------------------



 



shall be deemed “willful” to the extent (x) caused by Disability or (y) done, or
omitted to be done, by him in good faith or with reasonable belief that his act
or omission was in the best interest of Asyst.
          (g) “Change in Control” shall mean occurrence of any of the following:
               (i) acquisition by an individual, an entity or a group (excluding
Asyst or an employee benefit plan of Asyst, or a corporation controlled by
Asyst’s shareholders) of 30 percent or more of Asyst’s common stock or voting
securities;
               (ii) change in composition of the Board (other than by retirement
or voluntary termination of service) occurring within a rolling two-year period,
as a result of which fewer than a majority of the directors at the end of such
rolling two-year period are Incumbent Directors (“Incumbent Directors” shall
mean directors who either are members of the Board (x) as of the beginning of
such rolling two-year period or (y) prior to any Business Combination are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of such directors at the time of such election or
nomination, but shall not include an individual not otherwise an Incumbent
Director whose election or nomination is in connection with an actual or
threatened proxy contest); or
               (iii) consummation of a complete liquidation or dissolution of
Asyst or a merger, consolidation, transfer or sale of all or substantially all
of Asyst’s assets (collectively, a “Business Combination”), but which shall not
include a Business Combination (x) in which the shareholders of Asyst receive
50 percent or more of the stock resulting from the Business Combination, (y) in
which at least a majority of the board of directors of the resulting corporation
comprise Incumbent Directors and (z) after which no individual, entity or group
(excluding any corporation resulting from the Business Combination or any
employee benefit

3



--------------------------------------------------------------------------------



 



plan of such corporation or of Asyst) owns 30 percent or more of the stock of
the resulting corporation, who did not own such stock immediately before the
Business Combination.
          (h) “Code” shall mean the Internal Revenue Code of 1986, as from time
to time amended.
          (i) “Committee” shall mean the Compensation Committee of the Board.
          (j) “Date of Termination” shall mean, with respect to any actual or
purported termination of Schwartz’s employment during the Term of Employment,
the following:
               (i) if his employment terminates by death, the date of death; or
               (ii) if his employment terminates for any other reason, the date
specified in the Notice of Termination, whether provided by Asyst or Schwartz.
          (k) “Disability” shall mean Schwartz’s inability reasonably to perform
the essential duties as an officer and senior executive of Asyst by reason of a
physical or mental disability or infirmity, with or without reasonable
accommodation, as determined in writing by a physician reasonably acceptable to
Asyst and Schwartz, which disability or infirmity has continued for more than
six consecutive months or an aggregate of nine months in any 12-month period.
          (l) “Effective Date” shall mean the date indicated in the first
paragraph of this Agreement.
          (m) “Fiscal Year” shall mean the 12-month fiscal period then in effect
as determined and reported by Asyst.
          (n) “Good Reason” shall mean the occurrence, without Schwartz’s
express written consent, of any one of the following specific material acts or
omissions by Asyst (but

4



--------------------------------------------------------------------------------



 



shall not include acts or omissions whose affect on Schwartz is de minimis or
not material), subject to the opportunity to correct, cure or remedy the Good
Reason as provided in Section 11(f), below:
               (i) Schwartz’s removal from his position as the Chief Executive
Officer of Asyst or a substantial adverse alteration in the nature of his
authority, duties or responsibilities as the Chief Executive Officer (including
the assignment to Schwartz of any duties substantially inconsistent with his
position as the Chief Executive Officer, a substantial change in the reporting
of Schwartz, such that Schwartz reports to anyone other than directly to the
Board, or a substantial change in the reporting of any other executive officer
of Asyst so that the Board, and not Schwartz, has primary authority over such
officer ), or any other action by Asyst that results in substantial diminution
in such authority, duties or responsibilities (it being understood that
Schwartz’s removal as President or Chair of the Board, or any change in his
authority, duties or responsibilities as President or Chair of the Board, will
not constitute Good Reason in and of itself, as long as Schwartz remains the
Chief Executive Officer and his authority, duties or responsibilities as Chief
Executive Officer are not substantially altered by such change), excluding for
this purpose an isolated, insubstantial or inadvertent action that is remedied
promptly by Asyst, after receipt of a notice from Schwartz as provided in
Section 29, below, describing such isolated, insubstantial or inadvertent
action;
               (ii) reduction by Asyst in Schwartz’s Base Salary (in which case,
the Annual Base Salary for the purposes of calculating Schwartz’s benefits under
Section 11(d), 11(e) and 11(h), below, and any amounts paid under the
Post-Termination Consulting Agreement, shall be the Base Salary immediately
prior to such reduction) and/or annual target bonus as in effect on the
Effective Date, or as the same may be adjusted from time to time,

5



--------------------------------------------------------------------------------



 



except for across-the-board reductions similarly and proportionately affecting
all senior executives of Asyst; provided, however, that such across-the-board
reductions are not made as a result of, or in contemplation of, a Change in
Control;
               (iii) failure by Asyst to continue in effect any compensation
plan or other senior executive incentive program in which Schwartz participates
and that is material to his total compensation, except pursuant to an
across-the-board elimination, deferral or reduction similarly and
proportionately affecting all senior executives of Asyst; provided, however,
that such across-the-board elimination, deferral or reduction is not made as a
result of, or in contemplation of, a Change in Control;
               (iv) relocation of Asyst’s principal place of business to a
location more than 30 miles from the location of such office on the Effective
Date; or
               (v) failure of a successor to all or substantially all of the
business and/or assets of Asyst expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that Asyst is required to
perform it.
               (vi) A Disability cannot constitute Good Reason for termination
by Schwartz of Schwartz’s employment.
          (o) “Non-compete Period” shall mean the period beginning with the
Effective Date and ending as provided in Section 14, below.
          (p) “Notice of Extension” shall mean delivery of written notice by
Asyst and receipt thereof by Schwartz in accordance with Sections 11(g) and 29,
below.
          (q) “Notice of Termination” shall mean delivery of written notice by
one party and receipt thereof by the other party in accordance with Sections 11
and 29, below.

6



--------------------------------------------------------------------------------



 



          (r) “Performance-Based Awards” shall mean any equity awards or other
long-term incentive awards for which the vesting is based on the accomplishment
of certain performance criteria, including, without limitation, the restricted
stock awards granted to Schwartz under the Company’s 2003 Equity Incentive Plan.
Awards for which the vesting is based on continued service only shall not be
considered Performance-Based Awards.
          (s) “Section 409A” shall mean Section 409A of the Code, as amended,
and any final regulations and guidance promulgated thereunder.
          (t) “Term of Employment” or “Term of Agreement” shall mean the period
specified in Section 2(b), below, during which Schwartz is employed by Asyst.
     2. TERM OF EMPLOYMENT, POSITIONS AND DUTIES.
          (a) Employment of Schwartz. Asyst hereby agrees to continue to employ
Schwartz, and Schwartz hereby accepts continuing employment with Asyst, in the
position and with the duties and responsibilities set forth herein and upon such
other terms and conditions as are hereinafter stated (and specifically subject
to all policies and procedures of Asyst generally applicable to its employees as
a condition of employment).
          (b) Term of Employment and Term of Agreement. The Term of Employment
and Term of this Agreement shall commence on the Effective Date and shall
terminate on March 31, 2010, unless it is sooner terminated as provided in
Section 11 generally, or extended as specifically provided in Section 11(g),
below, or to the specific extent otherwise amended or extended by written
agreement of the parties; provided, however, that, if a Change in Control shall
occur on or prior to March 31, 2010, the Term of Employment and Term of
Agreement shall continue in effect until the later of (x) 24 months after the
date on which such Change in Control occurs or (y) March 31, 2010.

7



--------------------------------------------------------------------------------



 



          (c) Title, Duties and Authorities.
               (i) Until termination of his employment hereunder, Schwartz shall
be employed as Chief Executive Officer of Asyst, reporting to the Board, with
all the authorities and responsibilities that normally accrue to the position of
chief executive officer, and shall hold such other titles as the Board may
reasonably grant; and
               (ii) Asyst and the Board agree to use best efforts to cause
Schwartz to be elected, and to ensure his re-election during the Term, as a
member and as Chair of the Board:
                    (A) Notwithstanding the foregoing, at any time the Board’s
nominating committee, or Board by action of a majority of the independent
directors of the Board, may decline to nominate, appoint or elect Schwartz as a
member of the Board or as its Chair in the event such nomination, appointment or
election is not consistent with obligations to shareholders, nominating
criteria, listing standards applicable to Asyst, and/or fiduciary obligations or
the exercise of reasonable business judgment of individual Board members; and
                    (B) In the event at any time that Schwartz’s employment with
Asyst terminates for any reason, Schwartz agrees to offer promptly in writing
his immediate resignation as a member of the Board and as a member of the board
of directors of any affiliate of Asyst, unless and to the extent he and the
Board agree otherwise.
          (d) Time and Effort.
               (i) Schwartz agrees to devote his best professional efforts and
abilities and his full business time and attention to the affairs of Asyst in
order to carry out his duties and responsibilities under this Agreement and as a
senior executive and employee of Asyst.
               (ii) Notwithstanding the foregoing, nothing shall preclude
Schwartz from:

8



--------------------------------------------------------------------------------



 



                    (A) serving on the boards of (x) a reasonable number of
trade associations and charitable organizations and (y) with the prior consent
of the Board, any other business or entity not in competition with Asyst;
                    (B) engaging in charitable activities and community affairs;
and
                    (C) managing his personal investments and affairs; provided,
however, that any such activities do not materially interfere with the proper
performance of his duties and responsibilities specified in subsection 2(c),
above.
     3. BASE SALARY.
          Schwartz shall receive from Asyst a Base Salary, payable in accordance
with the regular payroll practices of Asyst. During the Term of Employment, the
Committee shall review the Annual Base Salary for adjustment no less often than
annually, and submit any adjustment to the Board for ratification.
     4. ANNUAL BONUS.
          (a) Entitlement. Schwartz shall be eligible to receive an annual bonus
in respect of each Fiscal Year during the Term of Employment in accordance with
the terms and conditions of Asyst’s performance-based annual cash incentive plan
or any annual incentive plan or plans established by Asyst either for Schwartz
or for Asyst’s other senior executives generally.
          (b) Payment. The annual bonus shall be determined by the Committee and
payable by Asyst in accordance with the applicable plan. However, the annual
bonus payment shall not be deemed earned, due or payable by or to Schwartz until
the date the Committee determines and directs the payment of such annual bonus
(but in no event later than 60 days after

9



--------------------------------------------------------------------------------



 



completion of Asyst’s audited financial statements for such Fiscal Year or the
earlier date the Committee determines and directs the payment of annual bonuses
to Asyst’s senior executives generally).
     5. LONG-TERM INCENTIVE COMPENSATION.
          During the Term of Employment, Schwartz shall be eligible to
participate in any long-term incentive plan or plans established by Asyst either
for Schwartz alone or for Asyst’s other senior executives generally.
     6. EQUITY OPPORTUNITY.
          During the Term of Employment, Schwartz shall be eligible to receive
equity awards, in the form of grants of options to purchase shares of Asyst’s
stock or grants of shares, restricted shares or share units of Asyst’s stock,
each as determined by the Committee from time to time under and in accordance
with the terms of applicable plans of Asyst and related award agreements.
     7. EXPENSE REIMBURSEMENT.
          During the Term of Employment, Schwartz shall be entitled to timely
reimbursement by Asyst for all reasonable and appropriate out-of-pocket expenses
incurred by him during the Term in performing services under this Agreement,
upon his appropriate submission of such accounts and records as may be
reasonably required by Asyst.
     8. EMPLOYEE BENEFIT PLANS.
          During the Term of Employment, Schwartz shall be eligible to
participate in all life insurance, short-term and long-term disability,
accident, health insurance and savings/retirement plans that are applicable to
Asyst employees generally or to Asyst’s other senior executives (and as may be
amended, from time-to-time). Schwartz shall be entitled to the

10



--------------------------------------------------------------------------------



 



number of paid vacation days per year determined by Asyst, which, however, shall
accrue at a regular rate not less than four weeks in any calendar year up to a
maximum cap determined by Asyst’s policies governing employee paid vacation days
accrual. Schwartz shall also be entitled to use all paid holidays given by Asyst
to its employees generally.
     9. DEATH BENEFITS.
          In the event of Schwartz’s death during his employment hereunder, the
following shall apply:
          (a) Schwartz’s Beneficiary, as the case may be, shall be entitled to
the following:
               (i) an amount in cash representing an annual bonus under Asyst’s
performance-based annual incentive compensation plan for the Fiscal Year in
which his death occurs, prorated to the date of death utilizing as the pro
ration factor a fraction, the numerator of which is the number of days in the
current Fiscal Year through the date of death and the denominator of which is
365. Such annual bonus payment shall be based on the then-current annual bonus
target for Schwartz, and shall assume 100 percent achievement of individual and
corporate performance targets and objectives;
               (ii) an amount in cash equal to two times his Annual Base Salary,
at the rate in effect immediately before the date of death;
               (iii) an amount in cash equal to two times the average of his
annual earned bonuses actually paid by Asyst to Schwartz for the three completed
Fiscal Years preceding the date of death;
               (iv) continuing Asyst-paid coverage for Schwartz’s dependents
under the health, dental and vision insurance programs covering the dependents
of senior executives of

11



--------------------------------------------------------------------------------



 



Asyst generally, as from time to time in effect, for the two-year period from
the date of death; provided that to the extent that continuation coverage is
permitted under COBRA coverage or the terms of the applicable program, Schwartz
agrees that the period of continuation coverage under this section shall count
against any obligation by the plan or Asyst to provide continuation coverage
pursuant to COBRA or the applicable program;
               (v) accelerated, immediate and unconditional vesting of all
unvested stock options and other equity awards (other than Performance-Based
Awards) previously granted to Schwartz and, for the one-year period following
the date of death, the right to exercise any such stock options and other equity
rights held by him; and
               (vi) continuation of all other company paid services in effect
for Schwartz on the date of death (including, without limitation, automobile, if
applicable) for the two-year period following the date of death.
          (b) The payments specified in clauses (a)(i) through (iii), above,
shall be made by Asyst to Schwartz’s Beneficiary, as the case may be, in a
single cash payment at the beginning of the month following the date of death.
     10. COMPENSATION, EQUITY AND BENEFIT PLANS.
          Schwartz’s eligibility to participate in and receive compensation,
payment or benefit from or under any compensation, bonus, incentive, equity,
expense reimbursement or employee benefit plan, program or award identified
under this Agreement or otherwise available to him as an employee or Asyst
senior executive, shall at all times be subject to the terms, conditions and
procedures of eligibility and participation provided by such plan, program or
award (and as may be amended, from time-to-time); provided that, to the specific
extent the terms of this Agreement conflict with such plan, program or award,
such terms of this

12



--------------------------------------------------------------------------------



 



Agreement will control. Specifically, Asyst and the Board agree to use
reasonable efforts to make any changes and obtain any approvals necessary to
ensure that the rights or benefits expressly provided to Schwartz in Sections
9(a), 11(d), 11(e) and 11(h), below, regarding the acceleration of vesting and
extension of exercise of Schwartz’s stock options and other equity rights shall
not conflict with the terms and conditions of any applicable stock option and
award agreements and any stock plans from which such stock options and awards
issued. The extension of exercise provisions in Sections 9 and 10 shall, if
applicable, extend the period following the Date of Termination during which
Schwartz or his Beneficiary may exercise the applicable stock option or equity
award but shall not extend the term of such option or award in the applicable
agreement and plan. Nothing in this Agreement shall be interpreted to allow
Schwartz or his Beneficiary to exercise a stock option or equity award following
the expiration of the term for such option or award. In all other respects,
Schwartz’s stock options and other equity rights shall at all times be subject
to the terms and conditions of the plan, program and award (including,
specifically, the term of stock option award agreement or plan as they may limit
the period during which vested awards may be exercised).
     11. TERMINATION OF EMPLOYMENT.
          (a) General. Unless and to the specific extent provided in subsections
(b) through (h), below, and notwithstanding anything to the contrary herein, in
the event of termination of Schwartz’s employment during the Term of Agreement
for any reason, he, his dependents or any Beneficiary, as the case may be, shall
be entitled to receive the following rights, compensation, payments and benefits
(subject to any additional rights, compensation, payments or benefits as
specifically provided in subsections (b) through (h), below, to the extent
applicable):

13



--------------------------------------------------------------------------------



 



               (i) his Base Salary through the Date of Termination;
               (ii) payment in lieu of any accrued but unused vacation, in
accordance with Asyst’s policy and procedures, and applicable laws;
               (iii) any annual bonus deemed earned, due and payable but not yet
paid to him;
               (iv) any deferred compensation deemed earned and due under any
incentive compensation plan of Asyst or any deferred compensation agreement then
in effect;
               (v) any other right, compensation, payment or benefit, including
without limitation long-term incentive compensation described in Section 5,
above, benefits under equity awards described in Section 6, above, and employee
benefits under plans described in Section 8, above, that have vested through the
Date of Termination or to which he may then be entitled in accordance with the
applicable terms of each award or plan; and
               (vi) reimbursement in accordance with Section 7, above, of any
reasonable and appropriate business expenses incurred by Schwartz through the
Date of Termination but not yet paid to him.
          (b) Termination by Asyst for Cause. In the event that Schwartz’s
employment is terminated by Asyst for Cause, Schwartz shall be entitled only to
the rights, compensation, payments and benefits specified in subsection 11(a),
above, and Asyst shall have no other obligation or liability whatsoever to
Schwartz regarding his employment or termination of employment or any claimed
right, compensation, payment or benefit under this Agreement.
               (i) Notwithstanding the foregoing, termination for Cause may not
occur unless and until, with the Board’s prior approval, Asyst has delivered to
Schwartz a Notice of Termination, which written notice shall indicate the
specific provision or provisions in the

14



--------------------------------------------------------------------------------



 



definition of Cause relied upon as a basis for termination and shall describe
the specific facts and circumstances in sufficient detail to identify the
specific act, omission, event or condition that constitutes Cause as the basis
for such termination of Schwartz’s employment.
                    (A) Upon receipt of such written notice, Schwartz must have
at least 30 days (x) to correct, cure or remedy the event or condition that
constitutes Cause or (y) respond in writing to the Board setting forth specific
facts and circumstances in sufficient detail to support his position that the
act, omission, event or condition does not constitute Cause as the basis for
such termination of Schwartz’s employment, and requesting reconsideration by the
Board on the basis of such specific facts and circumstances;
                    (B) In the event of a timely and sufficient written response
from Schwartz the Notice of Termination from Asyst shall be deemed suspended and
the effective Date of Termination shall be deferred until the Board has had a
reasonable opportunity to consider whether the specific basis for such
termination has been corrected, cured or remedied or to consider any request by
Schwartz for reconsideration; and
                    (C) The Board shall thereafter cause a written notice to be
delivered on its behalf to Schwartz either rescinding its determination that his
employment is to be terminated for Cause or affirming its determination that his
employment is to be terminated for Cause, in which case the effective Date of
Termination shall be set forth in the written notice and shall not be earlier
than 15 days after such notice is given.
                    (D) If Asyst terminates Schwartz’s employment as set forth
in subsection (C), above, despite the fact that Schwartz timely corrected, cured
or remedied the event or condition that constitutes Cause, as set forth in
subsection (A), above, then such termination shall be deemed without Cause and
Asyst shall provide or pay the rights, payments

15



--------------------------------------------------------------------------------



 



or benefits under subsections 11(d) and 11(e), below (as applicable);
               (ii) Upon delivery to Schwartz of Notice of Termination under
this subsection (b), he shall be suspended from all duties and responsibilities
and placed on administrative leave (except to the extent such suspension would
frustrate Schwartz’s ability to correct, cure or remedy the event or condition
that constitutes Cause and to the extent the Board otherwise decides in its sole
discretion) unless and until the Board rescinds its determination that his
employment is to be terminated for Cause. During this leave period, Schwartz
shall continue to receive his then-current Base Salary, benefits and benefit
accruals and any equity rights or incentive awards shall continue to vest.
               (iii) Schwartz’s continued employment shall not constitute
consent to, or a waiver of rights by Asyst with respect to any act or omission
constituting Cause as the basis for such termination of Schwartz’s employment.
               (iv) A Disability or an act, omission, event or condition
resulting from a Disability cannot constitute Cause for the termination by Asyst
of Schwartz’s employment. Nothing in this Agreement shall affect Schwartz’s
rights under any disability plan or policy in which Schwartz is a participant.
          (c) Termination by Reason of Death. In the event that Schwartz’s
employment terminates by reason of his death, Schwartz’s Beneficiary, as the
case may be, shall be entitled only to the rights, compensation, payments and
benefits specified in subsection 11(a), above. Nothing in this Section or
Section 32 shall limit the rights of Schwartz’s Beneficiary to the death
benefits in Section 9 above or under any life insurance or other applicable
benefit plan or policy.
          (d) Termination by Asyst Without Cause or by Schwartz for Good

16



--------------------------------------------------------------------------------



 



Reason. In the event of termination of Schwartz’s employment during the Term of
the Agreement either by (i) Asyst without Cause or (ii) by Schwartz for Good
Reason, the following shall apply:
               (i) Asyst shall provide Schwartz 30 days’ Notice of Termination
of his employment without Cause, and Schwartz shall comply with Section 11(f)
regarding the Notice of Termination of his employment for Good Reason.
               (ii) Schwartz shall be entitled to the rights, compensation,
payments and benefits specified in subsection 11(a), above, Section 33 below, as
well as the following:
                    (A) an amount in cash representing an annual bonus under
Asyst’s performance-based annual incentive compensation plan for the Fiscal Year
in which his termination occurs, prorated to the Date of Termination utilizing
as the pro ration factor a fraction, the numerator of which is the number of
days in the current Fiscal Year through the Date of Termination and the
denominator of which is 365. Such annual bonus payment shall be based on the
then-current annual bonus target for Schwartz, and shall assume 100 percent
achievement of individual and corporate performance targets and objectives;
                    (B) an amount in cash equal to his Annual Base Salary, at
the rate in effect immediately before the Date of Termination;
                    (C) an amount in cash equal to two times the average of
Executive’s annual earned bonuses actually paid by Asyst to Executive for the
three most recently completed Fiscal Years (or the average for such fewer years
for which such bonuses were actually paid) preceding the Date of Termination.
For example, if , as of the Date of Termination, the Executive’s bonuses for the
three most recently completed fiscal years were FY-1 — $100,000 , FY-2 — no
bonus paid, and FY-3 — $50,000, then the average of

17



--------------------------------------------------------------------------------



 



Executive’s annual earned bonuses actually paid by Asyst to Executive for the
three most recently completed Fiscal Years would be $75,000;
                    (D) continuing Asyst-paid coverage under the (1) health,
dental and vision insurance programs covering senior executives of Asyst
generally, as from time to time in effect, for the two-year period from such
termination or, if earlier, through such date as Schwartz becomes eligible for
substantially similar coverage under the employee benefit plans of a new
employer; provided that to the extent that continuation coverage is permitted
under COBRA coverage or the terms of the applicable program, Schwartz agrees
that the period of continuation coverage under this section shall count against
any obligation by the plan or Asyst to provide continuation coverage pursuant to
COBRA or the applicable program; and (2) life, disability and accident insurance
programs covering senior executives of Asyst generally, as from time to time in
effect, to the extent permitted under the terms of such programs, or if not
permitted, under a substantially similar program, for the two-year period from
such termination or, if earlier, through such date as Schwartz becomes eligible
for substantially similar coverage under the employee benefit plans of a new
employer;
                    (E) accelerated, immediate and unconditional vesting of all
unvested stock options and other equity awards (other than Performance-Based
Awards) previously granted to Schwartz and, for the one-year period following
the Date of Termination, the right to exercise any such stock options and other
equity rights held by him; and
                    (F) continuation of all other company paid services in
effect for Schwartz on the Date of Termination (including, without limitation,
automobile, if applicable) for the two-year period following the Date of
Termination or, if earlier, through such date as Schwartz becomes eligible for
substantially similar services from a new employer.

18



--------------------------------------------------------------------------------



 



               (iii) The payments specified in clauses (ii)(A) through (C),
above, shall be made as follows:
                    (A) 50 percent of the cash amounts due shall be paid in 12
equal monthly installments over the 12 months following the Date of Termination;
and
                    (B) the remaining 50 percent of the cash amounts shall be
paid in a single cash payment at the beginning of the 13th month following the
Date of Termination.
          (e) Termination by Asyst Without Cause or by Schwartz for Good Reason
Following a Change in Control. Section 11(d), above, notwithstanding, in the
event of termination of Schwartz’s employment during the Term of Agreement
either by (i) Asyst without Cause or (ii) Schwartz for Good Reason, which
termination occurs within 24 months following a Change in Control, the following
shall apply:
               (i) Asyst shall provide Schwartz 30 days’ Notice of Termination
of his employment without Cause, and Schwartz shall comply with Section 11(f)
regarding the Notice of Termination of his employment for Good Reason.
               (ii) Schwartz shall be entitled to the rights, compensation,
payments and benefits specified in subsection 11(a), above, Section 33 below, as
well as the following:
                    (A) an amount in cash on the Date of Termination equal to
the greater of (x) the amounts specified in clauses (ii)(A) through (C) of
subsection 11(d), above, and (y) an amount equal to all compensation required to
be paid to him for the balance of the Term of this Agreement (payable to him as
provided in clause (iii) of subsection 11(d), above);
                    (B) the additional rights, compensation, payments and
benefits specified in clauses (ii)(D) through (F) of subsection 11(d); and
                    (C) accelerated, immediate and unconditional vesting of all

19



--------------------------------------------------------------------------------



 



unvested stock options, equity awards and long-term incentive awards granted to
Schwartz, including any Performance-Based Awards, and, for the one-year period
following the Date of Termination, the right to exercise any such stock options
and other equity rights held by him.
          (f) Conditions on Schwartz’s Right to Terminate Employment for Good
Reason. Schwartz’s right to terminate his employment for Good Reason shall not
be affected by his incapacity due to physical or mental illness. In order for
Schwartz to terminate his employment for Good Reason, and to be eligible to
receive the rights, payments and benefits provided under subsections 11(d) and
11(e), above, Schwartz must satisfy the following requirements:
               (i) Schwartz must deliver a Notice of Termination to Asyst, which
written notice shall indicate the specific provision or provisions in the
definition of Good Reason relied upon as a basis for termination and shall
describe the specific facts and circumstances in sufficient detail to identify
the specific act, omission, event or condition that constitutes Good Reason as
the basis for such termination of Schwartz’s employment. Schwartz must deliver
such Notice of Termination no later than 90 days of Schwartz’s initial
determination of the existence of such specific act, omission, event or
condition that constitutes Good Reason as the basis for such termination of
Schwartz’s employment.
               (ii) Upon receipt of such written notice, Asyst must have at
least 30 days to correct, cure or remedy the event or condition that constitutes
Good Reason and fail to do so in that period. If Asyst corrects, cures or
remedies the Good Reason, Schwartz’s Notice of Termination shall be deemed
withdrawn and Asyst shall not be required to provide or pay the rights, payments
or benefits under subsections 11(d) and 11(e), above.
               (iii) Schwartz must not have consented to the event or condition
that

20



--------------------------------------------------------------------------------



 



constitutes Good Reason. Schwartz’s continued employment shall not constitute
consent to, or a waiver of rights by Schwartz with respect to, any act or
omission constituting Good Reason as the basis for such termination of
Schwartz’s employment.
               (iv) Notwithstanding any other provision, in no event may
Schwartz terminate his employment for Good Reason as of a Date of Termination
that is more than two years following the initial existence of the specific
event or condition that constitutes Good Reason.
          (g) Asyst’s Right to Extend the Agreement. Asyst may elect to extend
this Agreement for an additional one-year period at the end of the Term and on
each anniversary thereof by delivering a Notice of Extension at least 30 days
prior to such date. Asyst shall decide, in its sole discretion, whether to
exercise its right to extend the Agreement, and nothing in this Agreement shall
create an obligation to extend the Agreement.
          (h) Termination at End of Term or Extension. In the event that Asyst
does not elect to extend this Agreement at the end of the Term or any one-year
extension period as set forth in Section 11(g), Schwartz’ employment with Asyst
will terminate on the last day of the Term or one-year extension period as
applicable, and Schwartz shall be entitled to the rights, compensation and
benefits specified in subsection 11(a), above, Section 33, below, as well as the
following:
               (i) the cash amounts specified in clauses (ii)(A) through (C) of
subsection 11(d), above (payable to him as provided in clause (iii) of
subsection 11(d), above); and
               (ii) the additional rights, compensation and benefits specified
in clauses (ii)(D) through (F) of subsection 11(d), above.

21



--------------------------------------------------------------------------------



 



          (i) Voluntary Termination by Schwartz. Schwartz shall have the right
to voluntarily terminate his employment at any time, for no reason (or for any
reason other than Good Reason), by providing a Notice of Termination to Asyst at
least 30 days (but not more than 60 days) before the Date of Termination in such
Notice.
               (i) In the event that Asyst makes, but Schwartz does not accept,
an offer to extend this Agreement at the end of the Term or any one-year
extension period as set forth in Section 11(g), above, Schwartz shall be deemed
to have terminated his employment voluntarily, and the Date of Termination of
his employment with Asyst will terminate on the last day of the Term or one-year
extension period as applicable.
     In the event of any such voluntary termination of employment, Schwartz
shall be entitled only to the compensation, payment and benefits specified in
Section 11(a), above, and Asyst shall have no other obligation or liability
whatsoever to Schwartz regarding his employment or termination of employment, or
any claimed right, compensation, payment or benefit under this Agreement.
          (j) Cessation of Payments. If, at any time during the Term of
Agreement or in conjunction with performance pursuant to a continuing consulting
relationship with Asyst as specifically provided in Section 33, below, Schwartz
commits a breach of Section 13 or Section 14, below, Asyst’s obligations under
this Agreement shall immediately cease and Asyst shall have no further
obligation or liability whatsoever to Schwartz regarding his employment or
termination of employment, or any claimed right, compensation, payment or
benefit under this Agreement, except with respect to the specific compensation,
payment or benefits identified in subsection 11(a), above, and Schwartz shall be
deemed to have forfeited any other unprovided, unpaid, further or future right,
compensation, payment or benefit to Schwartz under subsections

22



--------------------------------------------------------------------------------



 



11(d), 11(e) and 11(h) above, and Section 33 below and Section 5.b.ii of the
Post-Termination Consulting Agreement.
     12. DETERMINATION OF AMOUNT OF PAYMENT.
          (a) Determination of Amount of Payment. In the event that any rights,
compensation, payments or benefits received or to be received by Schwartz
pursuant to this Agreement (“Payments”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (ii) but for this
subsection (a), be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then such Payments shall be reduced to the maximum amount
that would result in no portion of the payments being subject to Excise Tax, but
only if and to the extent that such a reduction would result in Schwartz’s
receipt of Payments that are greater than the net amount that he would receive
hereunder (after application of the Excise Tax) if no reduction were made.
          (b) Tax Reductions. The amount of required reduction, if any, shall be
the smallest amount so that Schwartz’s net proceeds with respect to the Payments
(after taking into account payment of any Excise Tax) shall be maximized, as
determined by him. His determination of any required reduction pursuant to this
subsection (a) shall be conclusive and binding upon Asyst, which shall reduce
Payments accordingly only upon written notice from Schwartz indicating the
amount of such reduction, if any. If the Internal Revenue Service (the “IRS”)
determines that a Payment is subject to Excise Tax, then the following paragraph
shall apply.
          (c) Liability for Excise Taxes. Notwithstanding any reduction
described in the immediately preceding paragraph (or in the absence of any such
reduction), if the IRS determines that Schwartz is liable for Excise Tax as a
result of receipt of Payments, then Asyst

23



--------------------------------------------------------------------------------



 



shall allow Schwartz to pay back to Asyst, within 30 days after final IRS
determination, an amount of the Payments equal to the “Repayment Amount.” The
Repayment Amount shall be the smallest such amount, if any, as shall be required
to be paid to Asyst so that Schwartz’s net proceeds with respect to the Payments
(after taking into account payment of the Excise Tax imposed on such Payments)
shall be maximized. Notwithstanding the foregoing, the Repayment Amount shall be
zero if a Repayment Amount of more than zero would not eliminate the Excise Tax
imposed on the Payments. If the Excise Tax is not eliminated pursuant to this
paragraph, Schwartz shall pay it.
          (d) Release. Asyst may require in its sole discretion, and at any time
as a condition of receiving any right, compensation, payment or benefit under
this Agreement in conjunction with a termination of employment, for any reason,
that (a) Schwartz execute at the time of such termination of employment and
abide by the terms of a general release of claims against Asyst and its
affiliates and agents substantially in the form attached hereto as Exhibit A
(“General Release”), and (b) reaffirm in an executed document his
confidentiality obligations to Asyst consistent with this Agreement and the
terms of Asyst’s standard Proprietary or Confidential Information and Inventions
Assignment Agreement then in effect.
     13. CONFIDENTIAL INFORMATION.
          (a) Acknowledgments. Schwartz acknowledges that:
               (i) As a result of his employment with Asyst, Schwartz has
obtained and will obtain secret and confidential information concerning the
business of Asyst, including, without limitation, the identity of customers and
sources of supply, their needs and requirements, the nature and extent of
contracts with them, and related cost, price and sales information;
               (ii) Asyst will suffer damage that will be difficult to compute
if, during

24



--------------------------------------------------------------------------------



 



the Term of Employment or thereafter, Schwartz should divulge secret and
confidential information relating to the business of Asyst heretofore or
hereafter acquired by him in the course of his employment with Asyst; and
               (iii) The provisions of this Section 13 are reasonable and
necessary for the protection of the business of Asyst.
          (b) Confidential Information Agreement. Schwartz agrees that he will
not at any time, either during the Term of Employment or thereafter, divulge to
any person, firm or corporation any confidential information obtained or learned
by him during the course of his employment with Asyst with regard to the
operational, financial, business or other affairs of Asyst, its officers and
directors, including, without limitation, trade “know how,” secrets, customer
lists, sources of supply, pricing policies, operational methods or technical
processes. In this regard, Schwartz agrees to execute and at all times be bound
by Asyst’s standard Proprietary or Confidential Information and Inventions
Assignment Agreement, as may be amended by Asyst from time to time (the
“Proprietary Information and Inventions Agreement”). To the specific extent the
terms of the Proprietary Information and Inventions Agreement conflict with the
terms of this Agreement, such terms of this Agreement will control.
          (c) Remedies and Sanctions. In the event that Schwartz is found to be
in violation of this Section 13 (including the Proprietary Information and
Inventions Agreement), Asyst shall be entitled to relief as provided in Section
15, below.
     14. NONCOMPETITION / NONSOLICITATION.
          (a) Acknowledgments. Schwartz acknowledges that:
               (i) Asyst will suffer damage that will be difficult to compute
if, during the Term of Employment, Schwartz should enter a competitive business;
and

25



--------------------------------------------------------------------------------



 



               (ii) The provisions of this Section 14 are reasonable and
necessary for the protection of the business of Asyst.
          (b) Noncompetition. During the Term of Employment (the “Non-compete
Period”), Schwartz shall not, directly or indirectly, without the prior written
permission of Asyst:
               (i) enter into the employ of or render any services to any
person, firm or corporation (any and each such, a “Competitive Business”)
(x) engaged in any business that derives more than five percent of its gross
sales from products that are interchangeable with or substitutable for a product
then-sold or planned by Asyst as of the Date of Termination (unless Asyst is no
longer selling the product), or (y) any person, firm or corporation expressly
identified by Asyst in its then-current Proxy Statement as a “peer company” in
the course of its Compensation Discussion & Analysis; or
               (ii) engage in any Competitive Business for his own account; or
               (iii) become associated with or hold greater than a five percent
equity or ownership interest in any Competitive Business as an individual,
partner, shareholder; creditor, director, officer, principal, agent, employee,
trustee, consultant, advisor or in any other relationship or capacity.
               Notwithstanding the foregoing, nothing in this Agreement shall
preclude Schwartz from investing his personal assets in either (1) the
securities of any corporation or other business entity that is engaged in a
Competitive Business if such securities are traded on a national stock exchange
or in the over-the-counter market or (2) a private equity fund, venture capital
fund or similar investment that holds securities of any corporation or other
business entity that is engaged in a Competitive Business; provided that such
investment does not result in his beneficially owning, at any time, more than
five percent of the equity securities of such

26



--------------------------------------------------------------------------------



 



competitor.
          (c) Nonsolicitation.
               (i) During the Non-compete Period and for a period of twelve
(12) months thereafter, Schwartz shall not, directly or indirectly, without the
prior written permission of Asyst, solicit or recruit, or have, assist or cause
any other person or entity to solicit or recruit, any executive or
director-level person who is then-employed or then-retained by Asyst to
terminate their employment or retention with Asyst; or
               (ii) During the Non-compete Period, Schwartz shall not, directly
or indirectly, without the prior written permission of Asyst, solicit, endeavor
to entice away from Asyst, or knowingly interfere with, any of its then-current
customers or sources of supply (with whom Schwartz developed or significantly
enhanced his business relationship during his employment with Asyst).
          (d) Remedies and Sanctions. In the event that Schwartz is found to be
in violation of this Section 14, Asyst shall be entitled to relief as provided
in Section 15, below.
          15. INJUNCTIVE RELIEF.
          (a) If Schwartz commits a breach, or threatens to commit a breach, of
any material provision of Sections 13 or 14, above, Asyst shall have the right
and remedy to seek to have the provisions of this Agreement specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed by Schwartz that the services rendered hereunder to Asyst are of a
special, unique and extraordinary character and that any such breach or
threatened breach will cause irreparable injury to Asyst, for which monetary
damages will not provide an adequate remedy.
               The rights and remedies enumerated in this subsection (a) shall
be

27



--------------------------------------------------------------------------------



 



independent of the other and shall be severally enforceable, and such rights and
remedies shall be in addition to, and not in lieu of, any other damages, rights
and remedies available to Asyst under law or equity.
          (b) If any provision of Sections 13 and 14 is held to be unenforceable
because of the scope, duration or area of its applicability, the tribunal making
such determination shall have the power to modify such scope, duration or area,
or all of them, and any such provision shall then be applicable in such modified
form.
     16. WITHHOLDING TAXES.
          All payments to Schwartz or his Beneficiary under or pursuant to this
Agreement shall be subject to further withholding or deductions on account of
federal, state and local taxes as required by law. If any payment under this
Agreement is insufficient to provide the amount of such withholdings or
deductions, Asyst may withhold or deduct from any subsequent or other payment
due Schwartz or his Beneficiary. In this regard, Asyst may withhold or deduct
from any payments hereunder the amount that Asyst, in its reasonable judgment,
determines it is required to withhold or deduct for any federal, state or local
income or employment taxes.
     17. INDEMNIFICATION AND LIABILITY INSURANCE.
          Nothing herein is intended to limit Asyst’s indemnification of
Schwartz, as provided by the terms and conditions of that Indemnity Agreement
between Asyst and Schwartz, dated December 8, 2003 (a copy of which is attached
as Exhibit B). To the extent that directors’ and officers’ liability insurance
is obtainable on commercially economic terms, Asyst shall cause Schwartz to be
covered, during the Term of Employment, during the term of any continuing
consulting relationship with Asyst as specifically provided in Section 33,
below, and after the Term of Employment in respect of claims arising from any
such service during the Term of

28



--------------------------------------------------------------------------------



 



Employment or pursuant to a continuing consulting relationship with Asyst as
specifically provided in Section 33, below, by such insurance on commercially
reasonable terms no less favorable than then-available to Asyst directors and
officers in terms of coverage, limits and reimbursement of defense costs.
     18. ASSIGNABILITY, SUCCESSORS, BINDING AGREEMENT.
          (a) This Agreement, and its terms, conditions and obligations, shall
be binding on any successor-in-interest to Asyst, whether through merger,
acquisition, consolidation, assignment, corporate dissolution or otherwise. In
addition to any obligations imposed by law upon any successor to Asyst, Asyst
will use its best efforts to obtain from any such successor to all or
substantially all of the business and/or assets of Asyst a written agreement in
which such successor expressly assumes and agrees to perform this Agreement in
the same manner and to the same extent that Asyst is required to perform it.
Notwithstanding such assumption, Asyst shall remain liable and responsible for
fulfillment of the terms and conditions of this Agreement, and in no event shall
any such assignment and assumption of this Agreement adversely affect Schwartz’s
rights hereunder upon a Change in Control.
          (b) This Agreement shall inure to the benefit of and be enforceable by
the parties’ personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, assigness and legatees, including the
Beneficiary.
     19. REPRESENTATIONS.
          The parties respectively represent and warrant that each is fully
authorized and empowered to enter into this Agreement and that the performance
of its or his obligations, as the case may be, under this Agreement will not
violate any agreement between such party and any other person, firm or
organization. Asyst represents and warrants that this Agreement has been

29



--------------------------------------------------------------------------------



 



duly authorized by all necessary corporate action and is valid, binding and
enforceable in accordance with its terms.
     20. ENTIRE AGREEMENT.
          Except to the extent otherwise expressly provided herein, this
Agreement contains the entire understanding and agreement between the parties
concerning the subject matter hereof and supersedes any prior agreements,
whether written or oral, between the parties concerning the subject matter
hereof; provided, however, that the terms and conditions of the Agreement to
Arbitrate Disputes and Claims, Indemnification Agreement, Code of Business
Conduct, and Proprietary Information and Inventions Agreement shall remain in
full force and effect, and not superseded by this Agreement (except and to the
extent expressly provided to the contrary herein).
          (a) In the event of a conflict between this Agreement and terms of any
benefit plan, grant or award, the provisions of this Agreement shall govern the
determination of the parties’ respective rights, obligations and liabilities.
          (b) This Agreement shall specifically supersede and replace that
Change-in-Control Agreement between Asyst and Schwartz, dated October 20, 2003
(as extended by amendment, dated October 20, 2005), which agreement is deemed
cancelled as of the Effective Date.
     21. AMENDMENT OR WAIVER.
          No provision in this Agreement may be amended unless and to the extent
such amendment is agreed to in writing and signed by both Schwartz and an
authorized officer of Asyst. No waiver by either party of any breach by the
other party of any condition, obligation, performance or provision contained in
this Agreement shall be deemed a waiver of a similar or

30



--------------------------------------------------------------------------------



 



dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by the party to be charged with the
waiver.
     22. SEVERABILITY.
          In the event that any provision or portion of this Agreement shall be
determined to be valid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
     23. SURVIVAL.
          The respective rights and obligations of the parties under this
Agreement shall survive any termination of Schwartz’s employment with Asyst.
     24. BENEFICIARIES/REFERENCES.
          Schwartz shall be entitled to designate (and change, to the extent
permitted under any applicable law) a beneficiary or beneficiaries to receive
any compensation or benefit under this Agreement upon his death by giving Asyst
written notice thereof in the form attached as Exhibit C. In the event of
Schwartz’s death or of a judicial determination of his incompetence, reference
in this Agreement to Schwartz shall be deemed to refer, as appropriate, to his
beneficiary, estate or other legal representative.
     25. COMPLIANCE WITH SECTION 409A.
          (a) It is the intent of the parties to this Agreement that all of the
payments and benefits set forth in this Agreement shall either qualify for
exemption from or comply with the requirements of Section 409A, so that none of
the payments and benefits will result in adverse tax consequences, including tax
penalties under Section 409A, and any ambiguities herein will be interpreted to
so comply.

31



--------------------------------------------------------------------------------



 



          (b) Asyst agrees to use reasonable and good faith efforts to
administer its performance-based annual cash incentive plan or any other annual
incentive plan, long term incentive plan or equity award in which Schwartz
participates in a manner that qualifies for exemption from or complies with
Section 409A.
          (c) It is the intent of the parties that a termination by Asyst
without Cause or a termination by Schwartz for Good Reason shall constitute an
involuntary separation of service under 409A and that the severance payments and
benefits in Sections 11(d), 11(e) and 11(h), as well as payments under the
Post-Termination Consulting Agreement, shall, to the extent possible, qualify
for the short term deferral exception, the separation pay plan exception or
other applicable exception to Section 409A, and any ambiguities herein will be
interpreted to so comply. Each installment payment under Section 11(d)(iii) and
the Post-Termination Consulting Agreement and each payment and benefit under
Section 11 shall be deemed a separate payment under this Agreement. To the
extent that any of the payments and benefits under this Agreement or the
Post-Termination Consulting Agreement are determined to constitute deferred
compensation subject to 409A (the “Deferred Compensation Benefit”), they will be
subject to the following restrictions:
               (i) Anything in this Agreement to the contrary notwithstanding,
any Deferred Compensation Benefit shall be paid or provided to Schwartz only if
and as of the date Schwartz experiences a “separation from service” as defined
in the final Treasury Regulations promulgated under Section 409A.
               (ii) Anything in this Agreement to the contrary notwithstanding,
if Schwartz is a “specified employee” within the meaning of Section 409A on the
Date of Termination, and as determined in accordance with the applicable
standards of Section 409A and

32



--------------------------------------------------------------------------------



 



the Treasury Regulations thereunder, as applied on a consistent basis, then the
parties agree that to the extent the Deferred Compensation Benefit is subject to
the “six-month delay rule” in Section 409A(a)(2)(B)(i), the Deferred
Compensation Severance Benefit that would otherwise have been due within the
first six (6) months following the Date of Termination will be provided or paid
in a lump sum one (1) day following the earlier of:
                    (A) the last day of the sixth (6th) complete calendar month
following the Date of Termination; or
                    (B) Schwartz’s death.
Any remaining installments following such date shall be made in accordance with
the original payment schedule.
          (d) The parties agree to work in good faith to use reasonable efforts
to amend or modify this Agreement as may be necessary to ensure that all
payments and benefits provided under this Agreement are made in a manner that
qualifies for exemption from or complies with Section 409A.
          (e) Notwithstanding the foregoing or elsewhere in this Agreement or
the Post-Termination Consulting Agreement, Asyst makes no representations or
warranties that the compensation or benefits provided under this Agreement or
the Post-Termination Consulting Agreement will be exempt from Section 409A of
the Code and makes no undertakings to preclude Section 409A of the Code from
applying to the benefits provided under this Agreement or the Post-Termination
Consulting Agreement. To the extent that any of the severance payments and
benefits in Sections 11(d), 11(e) and 11(h), or otherwise under this Agreement
or the Post-Termination Consulting Agreement, is determined to constitute
deferred compensation subject to 409A, Schwartz will have sole liability for any
additional tax, assessment or penalty

33



--------------------------------------------------------------------------------



 



imposed under Section 409A, and Asyst shall have no obligation to hold harmless,
indemnify, compensate or “gross up” Schwartz for any such additional tax,
assessment or penalty.
     26. MITIGATION.
          Asyst agrees that Schwartz is not required to seek other employment
following the Term of Employment, or to attempt in any way to reduce any amounts
payable to him under this Agreement. Further, the amount of any cash payment
payable under this Agreement or the Post-Termination Consulting Agreement shall
not be reduced by any compensation earned by Schwartz as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by him to Asyst, or otherwise.
     27. GOVERNING LAW.
          This Agreement shall be governed by and construed, interpreted and
enforced in accordance with the laws of the State of California, without
reference to principles of conflict of laws.
     28. RESOLUTION OF DISPUTES.
          (a) Arbitration. Any right or benefit, or obligation or liability,
granted or arising under this Agreement, and any other dispute between Schwartz
and Asyst arising from or relating to Schwartz’s employment or termination of
employment, shall be subject to and resolved exclusively by binding
non-appealable arbitration. The terms and conditions of the Agreement to
Arbitrate Disputes and Claims (and as amended, from time to time) shall govern
such dispute and arbitration shall be binding on Schwartz and Asyst, and shall
be deemed incorporated herein by reference as a material part of this Agreement.
Neither Schwartz nor

34



--------------------------------------------------------------------------------



 



Asyst shall be liable to, or entitled to recover from, the other for any claim,
cause or action, suit or proceeding relating to any right or obligation
hereunder, any incidental, special, consequential or exemplary damages of any
kind, including punitive damages (and the arbitrator will be without
jurisdiction or authority to award such damages). The arbitrator also will not
have jurisdiction or authority to award attorneys’ fees or costs to either party
for any claim, cause, action, suit or proceeding unless and to the extent a
statute at issue which is the basis for the claim, cause, action, suit or
proceeding expressly authorizes the award of attorneys’ fees and costs to the
prevailing party. In this instance only, the arbitrator shall have the authority
to make an award only of reasonable attorneys’ fees and costs to the prevailing
party, and to the extent and in the manner permitted by the statute applicable
to such claim, cause, action, suit or proceeding; however, any award of fees and
costs will be limited to the amount of reasonable fees and costs actually
incurred and which bear a reasonable relation to the prevailing party’s actual
recovery.
          (b) Continuation of Payments. Pending the outcome or resolution of any
dispute between the Parties, Asyst shall continue to pay Schwartz all amounts,
and provide on his behalf all benefits, expressly provided and due him under
this Agreement.
     29. NOTICES.
          Any notice, consent or waiver given to either party shall be in
writing and shall be deemed to have been given when delivered either personally,
by fax, by overnight delivery service or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the Party concerned
at the address indicated below or to such changed address as the Party may
subsequently give notice of.
     If to Asyst or the Board:
Asyst Technologies, Inc.

35



--------------------------------------------------------------------------------



 



46897 Bayside Parkway
Fremont, CA 94538
Attention: General Counsel
Tel: (510) 661-5000
Fax: (510) 661-5166
     With a copy to:
Chair, Compensation Committee
Board of Directors
Asyst Technologies, Inc.
46897 Bayside Parkway
Fremont, CA 94538
Tel: (510) 661-5000
Fax: (510) 661-5166
If to Schwartz, to Schwartz’s residence last specified by him in writing to
Asyst for this purpose or, if none, as the residence is last indicated in
Asyst’s employment records for him.
     30. HEADINGS.
          The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
     31. PARTIAL INVALIDITY.
          If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
shall nevertheless continue in full force without being impaired or invalidated
in any way.
     32. NO OTHER COMPENSATION; EMPLOYEE AT WILL.
          Except and to the extent specifically provided in Section 11, above,
no right, payment, compensation or benefit shall be conferred, due or payable to
Schwartz, and no obligation or liability shall be due or owing by Asyst, under
this Agreement or otherwise in respect of the conduct or termination of
Schwartz’s employment (at any time or for any reason).

36



--------------------------------------------------------------------------------



 



Schwartz is and shall remain an “employee at will” and shall not have any right
or expectation (reasonable or otherwise) to be retained or continue in the
employ of Asyst. Schwartz understands and expressly agrees, as a material
inducement to Asyst to enter this Agreement, that Schwartz’s only right, claim,
cause or action arising from termination or the affect of termination of his
employment, whether by him, Asyst or in the context of a Change in Control, at
any time and for any reason, shall be limited to payment and recovery of the
specific payments and benefits identified in Section 11, above, and that
Schwartz understands and agrees that he shall never raise or assert (and is
estopped from ever raising or asserting) any other right, claim, cause or action
arising from termination or the affect of termination of his employment.
     33. CONTINUING CONSULTING RELATIONSHIP.
     Asyst and Schwartz agree, as a condition of and as a material part of the
consideration for any right, compensation, payment or benefit to be provided or
paid to either party in conjunction with a termination of employment under
subsections 11(d), 11(e) or 11(h), above, that the parties enter as of or about
the Date of Termination a consulting agreement and fulfill in all reasonable and
material respects a continuing consulting relationship with Asyst for the
12-month period following the Date of Termination. Such continuing consulting
relationship and consulting agreement will be subject to terms and conditions
substantially in the form attached hereto as Exhibit D (“Post-Termination
Consulting Agreement”).

37



--------------------------------------------------------------------------------



 



     34. COUNTERPARTS.
          This Agreement may be executed in counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts together
shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

            Asyst Technologies, Inc.
            By:   /s/ Anthony E. Santelli         Anthony E. Santelli       
Chair, Compensation Committee              By:   /s/ Steve Debenham        
Steve Debenham        Vice President, General Counsel & Secretary     

         
 
  /s/ Stephen S. Schwartz
 
Stephen S. Schwartz
   

38



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]
EXHIBIT A
SEVERANCE AGREEMENT AND RELEASE OF ALL CLAIMS
This Severance Agreement and Release of All Claims (“Agreement and Release”) is
intended to constitute a binding agreement between you, Stephen S. Schwartz
(“Employee”), and Asyst Technologies, Inc., on behalf of its subsidiary and
affiliated entities (“Asyst” or the “Company”). Please review the terms
carefully. By signing below, you are agreeing to end your employment
relationship with Asyst on the terms identified below, and in return for the
benefits provided herein. We advise you to consult with an attorney or other
advisor concerning its terms and obligations and the specific effect on your
legal rights. This Agreement and Release is deemed effective as of
                                           (the “Effective Date”).
     1. Your employment with Asyst shall terminate on                     . You
understand you have no recall rights.
     2. You and Asyst agree that this Agreement and Release is contractual in
nature and not a mere recital, and that this Agreement and Release shall be
interpreted as though drafted jointly by the Employee and Asyst.
     3. You will be entitled to the benefits described in the Employment
Agreement between Asyst and you dated December [     ], 2007, as may be amended,
(the “Employment Agreement”). You understand that, except as provided herein,
you will not be entitled to any additional payments or severance or any other
benefits from Asyst associated with any claimed work or right to work beyond the
date of your termination.
     4. During the course of your employment with Asyst, you have had access to
or have had possession of confidential and proprietary information or materials
of Asyst. You acknowledge and confirm that you have complied during your
employment with all the terms of Asyst’s Confidential Information and Inventions
Assignment Agreement signed by you and reaffirm that your confidentiality
obligations to Asyst are continuing into the future regardless of termination of
your employment.
     5. You also agree to return promptly all property of Asyst, including
pagers, cellular phones, PDAs and any other materials or equipment in your
possession or which were provided to you by or through Asyst, except as
specifically authorized by Asyst’s C.E.O. You further understand that any use of
credit or telephone cards, cellular phones, pagers, PDAs, and other materials or
equipment provided to you by or through Asyst will not be authorized beyond your
termination date, and any expenses incurred after your termination date will not
be eligible for reimbursement except as specifically authorized by Asyst’s
C.E.O.
     6. You hereby fully waive, release and discharge Asyst, its parent,
subsidiary and affiliated entities, and the shareholders, directors, officers,
employees, agents and representatives of each (the “Released Parties”) from, and
agree never to assert against any of the Released Parties any and all claims,
liabilities, charges and causes of action of any kind whatsoever which you have,
had or

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]
may have against them as of the date on which you sign this Agreement, including
without limitation any and all claims, liabilities, charges and causes of action
relating to:

  (a)   your employment, termination of employment or any right, expectation,
claim or benefit relating to or arising in any manner from your employment;    
(b)   any and all rights or claims relating to or in any manner arising under
the California Fair Employment and Housing Act (Government Code section 12900 et
seq., as amended);     (c)   any and all rights or claims relating to or in any
manner arising under the Civil Rights Act of 1964 (42 U.S.C. 2000, et seq., as
amended);     (d)   any and all rights or claims relating to or in any manner
arising under the Americans with Disabilities Act (29 U.S.C. 706 et seq., as
amended);     (e)   any and all rights or claims relating to or in any manner
arising under the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et
seq., as amended);     (f)   any and all rights or claims relating to or in any
manner arising under the WARN Act (as amended), and any comparable provisions of
California or other applicable law;     (g)   any and all rights or claims
relating to or in any manner arising under the Equal Pay Act of 1963 (as
amended);     (h)   any and all rights or claims relating to or in any manner
arising under the California Labor Code Section 1197.5 (as amended); and     (i)
  any and all rights or claims otherwise relating to or in any manner arising
under federal, state or local statutory, administrative or common law or
regulation, including claims for wrongful termination or constructive discharge
or demotion, breach of contract (written, oral or implied), breach of the
covenant of good faith and fair dealing, violation of public policy, infliction
of emotional distress, personal injury, defamation and misrepresentation.

Asyst hereby fully waives, releases and discharges you from, and agrees never to
assert against you, any and all claims, liabilities, charges and causes of
action of any kind whatsoever which Asyst has, had or may have against you as of
the date on which you sign this Agreement, provided, however, that nothing in
this Paragraph 6 shall preclude Asyst from enforcing its rights with respect to
your obligations under the terms and conditions of (i) this Agreement and
Release, (ii) the releases from you contained herein, (iii) the continuing
obligations and liabilities expressly provided under the Employment Agreement,
(iv) the Agreement to Arbitrate Disputes and Claims, and (v) the continuing
obligations and liabilities expressly provided under the Confidential
Information and Inventions Assignment Agreement.

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]
     7. Each party waives his or its rights under section 1542 of the Civil Code
of California, or other comparable provision of applicable law, which states:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known to him must have materially affected his settlement with the debtor.
     8. This Agreement and Release shall not affect any waiver or release of any
claim for workers’ compensation benefits and unemployment insurance benefits or
any other claims that may not be released under applicable law. Nothing in this
Agreement and Release shall preclude you from enforcing your rights with respect
to Asyst’s obligations under the terms and conditions of (i) this Agreement and
Release, (ii) the releases from Asyst contained herein, (iii) the continuing
obligations and liabilities expressly provided under the Employment Agreement,
(iv) the Agreement to Arbitrate Disputes and Claims, (v) the continuing
obligations and liabilities expressly provided under the Indemnity Agreement,
and (vi) claims relating to the validity of this Agreement and Release under the
ADEA (as amended).
     9. You understand, represent and agree that:

  (a)   you have had a reasonable opportunity of up to 21 days to consider this
Agreement and Release if you wish and to consult an attorney or other advisor
before signing this Agreement and Release;     (b)   you have read this
Agreement and Release in full and understand all of the terms and conditions set
forth herein;     (c)   you knowingly and voluntarily agree to all of the terms
and conditions set forth herein and intend to be legally bound by them;     (d)
  you may rescind this Agreement and Release only with respect to claims arising
under the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.)
and only if you do so within seven (7) days after signing it (in which case you
will forfeit in full and agree immediately to refund, return to and reimburse
Asyst any and all benefits provided to you under Paragraph 8, above); and    
(e)   this Agreement and Release will not become effective or enforceable with
respect to claims arising under the Age Discrimination in Employment Act of 1967
(29 U.S.C. 621 et seq.) until seven (7) days after you have signed it.

     10. You represent that you have not filed any complaints, claims,
grievances or actions against Asyst, its parent, subsidiary and affiliated
entities, and the shareholders, directors, officers, employees, agents and
representatives of each, or any other of the Released Parties in any state,
federal or local court or agency, and you covenant not to file any such
complaints, claims, grievances, or actions (other than for workers’ compensation
benefits, unemployment insurance benefits or otherwise

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]
not subject to by law to your waiver or releases herein) at any time hereafter.
You hereby grant power of attorney to Asyst to dismiss on your behalf any such
complaint, claim grievance or action you filed in violation of this Paragraph.
Notwithstanding the foregoing, you acknowledge and agree that in the event you
successfully assert any claim against Asyst, despite the waivers, releases and
other representations provided in this Agreement and Release, that an amount
equal to any and all benefits provided to you under Paragraph 3, above, may and
shall be off-set and deducted from any recovery from such claim.
     11. Asyst represents that it has not filed any complaints, claims,
grievances or actions against you in any state, federal or local court or
agency, and Asyst covenants not to file any such complaints, claims, grievances,
or actions at any time hereafter with respect to the claims released by Asyst
hereunder. Asyst hereby grants power of attorney to you to dismiss on Asyst’s
behalf any such complaint, claim grievance or action Asyst filed in violation of
this Paragraph.
     12. You agree not to defame, disparage or criticize Asyst or its
shareholders, directors, officers, employees or business or employment practices
at any time. Asyst agrees that neither Asyst nor its directors, officers will
defame, disparage or criticize you.
     13. Except to the extent the Agreement and Release has been publicly
disclosed by Asyst, you agree to not to disclose the existence of this Agreement
and Release, its terms, or any information relating to this Agreement and
Release to anyone other than your spouse (if any), tax preparer, accountant,
attorney and other professional adviser or party to whom disclosure is necessary
in order to comply with the law. In such event, you will instruct them to
maintain the confidentiality of this Agreement and Release just as you must.
     14. The parties agree that this Agreement and Release shall be binding upon
their successors and assignees. Each represents that it has not transferred to
any person or entity any of the rights released or transferred through this
Agreement.
     15. If a court of competent jurisdiction declares or determines that any
provision of this Agreement and Release is invalid, illegal or unenforceable,
the invalid, illegal or unenforceable provision(s) shall be deemed not a part of
this Agreement, but the remaining provisions shall continue in full force and
effect.
     16. Each party, upon breach of this Agreement and Release by the other,
shall have the right to seek all necessary and proper relief, including, but not
limited to, specific performance, from a court or arbitrator of competent
jurisdiction.
     17. Each party agrees that any differences, disputes or controversies
between us arising from this Agreement and Release or from rights or obligations
hereunder, or any liabilities asserted or arising from your employment or its
termination, shall be exclusively submitted to arbitration subject to the terms
and conditions provided in Section 28 of the Employment Agreement and the
Agreement to Arbitrate Disputes and Claims, which said terms and conditions are
deemed incorporated in this Agreement and Release in full by this reference and
made a material part hereof.

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]
     18. We each, to the fullest extent permitted by law, waive any right or
expectation against the other to trial or adjudication by a jury of any claim,
cause or action arising hereunder or from the rights, duties or liabilities
created hereby.
     19. The laws of the State of California shall govern the construction and
enforcement of this Agreement and Release and any rights, obligations or
liabilities hereunder, without regard to conflicts of laws considerations.
     20. You certify and confirm that you do not have in your possession any,
and that you have returned to Asyst as of termination of your employment all,
property, devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Asyst.
     21. You also certify and confirm that you have complied during your
employment with all the terms of Asyst’s Confidential Information and Inventions
Assignment Agreement, including the reporting of any inventions and original
works of authorship (as defined therein), conceived or made by you (solely or
jointly with others) covered by that agreement.
     22. You further reaffirm your non-solicitation obligations in the
Employment Agreement and Asyst’s Confidential Information and Inventions
Assignment Agreement.
     23. You understand that the provisions of the Employment Agreement between
Asyst and you and the provisions of this Agreement and Release set forth the
entire agreement between you and Asyst concerning your employment, separation
benefits and termination of employment, and that this Agreement and Release
replaces any other promises, representations or agreement between you and Asyst,
whether written or oral, concerning such matters (except as otherwise expressly
set forth in this Agreement and Release or the Employment Agreement). You also
understand that any benefits provided you under this Agreement and Release are
offered on a one-time basis, and are not a part of a funded employee welfare
program or established Asyst practice or policy. Any modification of this
Agreement and Release, or change to the benefits offered hereunder, must be in
writing and executed in advance by you and Asyst, or else such modification will
not be binding or effective.
     24. In the event that you breach any of your obligations under this
Agreement and Release or as otherwise imposed by law, Asyst will be entitled to
recover the sums and benefits paid under the Agreement and Release and to obtain
all other relief provided by law or equity.
     25. The parties agree and represent that they have not relied and do not
rely upon any representation or statement regarding the subject matter or effect
of this Agreement and Release made by any other party to this Agreement and
Release or any party’s agents, attorneys or representatives.
I, THE UNDERSIGNED, HAVE HAD A SUFFICIENT OPPORTUNITY TO CONSIDER THIS AGREEMENT
AND RELEASE AND HAVE BEEN ADVISED IN WRITING THAT I MAY CONSULT WITH AN ATTORNEY
CONCERNING ITS TERMS AND EFFECT PRIOR TO EXECUTING THIS AGREEMENT AND RELEASE.

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]
I, THE UNDERSIGNED, HAVE READ THIS AGREEMENT AND RELEASE AND UNDERSTAND THAT I
ENTER THIS AGREEMENT AND RELEASE INTENDING TO AND DO WAIVE, SETTLE AND RELEASE
ALL CLAIMS I HAVE OR MIGHT HAVE AGAINST ASYST TO THE FULL EXTENT PERMITTED BY
LAW. I SIGN THIS AGREEMENT AND RELEASE VOLUNTARILY AND KNOWINGLY.
ACKNOWLEDGED, UNDERSTOOD AND AGREED:

                  EMPLOYEE:       ASYST TECHNOLOGIES, INC.    
 
               
 
               
                                   
      By:        
 
         
 
   
 
          Name:    
 
          Title:    
 
                Date:                                               Date:
                                            

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]
EXHIBIT B
Indemnity Agreement
Dated December 8, 2003

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]
Stephen Schwartz’s Indemnity Agreement dated December 8, 2003 is in the same
form as Exhibit 10.33 to our Form 10-K for FY 2004, which was filed on June 10,
2004.

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]
EXHIBIT C
Beneficiary Designation
 
Pursuant to Section 24 of that Employment Agreement (the “Agreement), made and
entered into as of December [     ], 2007, between myself and Asyst
Technologies, Inc., a California corporation, with its principal office located
at 46897 Bayside Parkway, Fremont, CA 94538 (together with its successors and
assigns permitted under this Agreement, “Asyst”), I hereby make and provide
notice to Asyst of the following Beneficiary Designation (which shall be binding
on Asyst and in effect, unless, until and only to the extent superceded by a
subsequent written Beneficiary Designation provided to Asyst in conformity with
the requirements of the Agreement):
If I die prior to distribution or payment to me of any claimed right,
compensation, payment or benefit due or payable to me under the Agreement, such
right, compensation, payment or benefit shall be automatically transferred
and/or due, distributed and paid to those beneficiaries designated below who
survive me, subject to the provisions of the Agreement (if applicable) [check
one box only]:

     
o
  Entirely to the spouse to whom I am currently married. [Please provide name
and address below.] If my spouse does not survive me, payment is to be made to
[check one box only]:
 
   
o
  All of my children who survive me in equal shares. [Please provide names and
addresses below.]
 
   
o
  All of the persons named below who survive me in equal shares.
 
   
o
  To all of my children who survive me in equal shares. [Please provide names
and addresses below.]
 
   
o
  To all of my siblings who survive me in equal shares. [Please provide names
and addresses below.]
 
   
o
  Entirely to the first person named below who survives me.
 
   
o
  To all of the persons named below who survive me in equal shares.
 
   
o
  Other [please use a separate sheet if necessary]:

         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]

         
 
 
 
   
 
       

The term “children” means natural or legally adopted children but excludes
stepchildren (if not adopted). The term “siblings” means brothers and sisters,
whether natural or adoptive, but excludes stepbrothers and stepsisters.

The names and addresses of my beneficiaries are as follows [please use a
separate sheet if necessary]:

                 
1.
  Name:
Address:       Relationship:
Email:    
 
          Telephone:        
2.
  Name:       Relationship:    
 
  Address:       Email:    
 
          Telephone:        
3.
  Name:       Relationship:    
 
  Address:       Email:    
 
          Telephone:        
4.
  Name:       Relationship:    
 
  Address:       Email:    
 
          Telephone:        
5.
  Name:       Relationship:    
 
  Address:       Email:    
 
          Telephone:    

This beneficiary designation is to take effect on the date when it is received
by the person responsible for administering the Agreement at Asyst Technologies,
Inc., and it supersedes any prior designations that I may have made under the
Agreement.

             
 
          Stephen S. Schwartz
 
           
 
,            (Date)           (signature)

Please file this form with Human Resources and the General Counsel, Asyst
Technologies, Inc.
 

             
Received by:
                         
Date of receipt:
    , 200                                            
 
           

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]
EXHIBIT D
Form of Post-Termination Consulting Agreement

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]
Independent Consultant & Contractor Agreement
               This Independent Consultant & Contractor Agreement (“Agreement”)
is made by and between Asyst Technologies, Inc., with its principal offices
located at 46897 Bayside Parkway, Fremont, California, 94538 (which, together
with its parent or subsidiary entities shall be hereinafter referred to as,
“Asyst” or the “Company”), and

         
Name:
  Stephen S. Schwartz, Ph.D.    
 
       
Principal U.S. Address:
       
 
       
 
       
 
       

(hereinafter, “Consultant”). The term “Consultant” shall refer to and include,
collectively, any employees, agents, affiliates, consultants or contractors of
or directly engaged by the Consultant performing services for Asyst hereunder.
By signing this Agreement, the parties agree to the terms and conditions set
forth on this page and on the attached Terms and Conditions. This Agreement is
effective as of [          ] (the “Effective Date”), and will automatically
terminate twelve months thereafter on [          ] (the “Termination Date”)
unless renewed, extended or earlier terminated pursuant to Sections 5 of the
attached Terms and Conditions.

              Consultant
 
       Asyst Technologies, Inc.
 
   
Name: Stephen S. Schwartz, Ph.D.
      Name:    
 
      Title:    
Dated:
      Dated:    
 
           
Notice Contact:
      Notice Contact:    
Tel:
      Tel:    
E-mail:
      E-mail:    

Consultant’s Federal Tax Identification No. or Social Security No.:
[                                        ]
Non-Disclosure Agreement entered into on                       (the “NDA”).
Copy of Code of Business Conduct Delivered to Consultant: [     ] Yes.
Reference Document: Employment Agreement, dated December [     ], 2007.

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]
Terms and Conditions
In consideration of the promises contained and consideration provided in this
Agreement, Asyst agrees to retain Consultant to perform certain services subject
to the terms and conditions set forth below and in the Statement of Work
attached as Exhibit A (which Exhibit A, together with the other exhibits
attached hereto, are incorporated into this Agreement in full by reference as
material parts hereof).
Any terms used herein but not otherwise defined in this Agreement shall have the
respective meanings set forth in the Employment Agreement entered into between
Asyst and Consultant, and dated as of December      , 2007 (the “Employment
Agreement”).
1. Statement of Work. The services that Consultant is to perform and/or
deliverables that the Consultant is to provide under this Agreement are
identified in the attached Statement of Work (the “Services”).
2. Compensation. The compensation to be paid Consultant pursuant to this
Agreement shall be in consideration for all Services rendered. Payment will be
made in the amount and manner specifically provided in the Payment Schedule
attached hereto as Exhibit B, and the total amount due or owing Consultant for
Services performed hereunder shall not exceed the specified identified maximum
amount, unless and to the extent Asyst and Consultant agree in advance in
writing to a greater amount in the form of an amendment to Exhibit B. Consultant
understands and agrees that it may not rely on any oral or other modification or
amendment of the terms and conditions of this Agreement, or the scope of
Services or right to payment hereunder, unless and to the extent agreed to in
advance in writing by Asyst’s Notice Contact identified above. Consultant hereby
waives, as a material inducement to Asyst’s agreement to enter this Agreement,
any right to assert a claim or cause against Asyst based on an oral or other
modification or amendment of the terms and conditions of this Agreement, the
scope of Services or right to payment hereunder, and Consultant agrees that it
will not assert any such claim or cause against Asyst (whether under the law of
contract, quasi-contract or otherwise), unless and to the extent agreed to in
writing by Asyst’s Notice Contact identified above.
3. Travel and Other Expenses. Except to the extent provided on Exhibit B, the
compensation to be paid Consultant is intended to be an “all-in” fee and
Consultant shall be solely liable and responsible for any fees, costs, expenses
and liabilities incurred in connection with this Agreement or in the performance
of any of the Services. Except to the extent provided on Exhibit B, Consultant
waives any right, claim or expectation to recovery or reimbursement, from Asyst
or otherwise, to any such fees, costs, expenses or liabilities.
4. Term. The term of this Agreement will be for twelve months beginning on the
Effective Date and running until the Termination Date, unless renewed, extended
or earlier terminated by either party as provided herein.

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]
5. Termination.
     (a) By Consultant: Consultant may terminate this Agreement at any time by
providing 15 days written notice to Asyst.
(i) In the event of termination by Consultant without cause, Asyst shall have no
obligation or liability whatsoever to Consultant regarding any claimed right,
compensation, payment of benefit under this Agreement, and Consultant shall be
deemed to have forfeited any unprovided, unpaid, further or future right,
compensation, payment or benefit under this Agreement.
(ii) In the event of termination by Consultant with cause, any unprovided,
unpaid, further or future right, compensation, payment or benefit to Consultant
expressly identified under this Agreement shall be accelerated and immediately
due and payable to Consultant as of the effective date of such termination,
except and to the extent that such acceleration would violate the requirements
of Section 409A of the Internal Revenue Code, as amended, including any final
regulations and guidance promulgated thereunder (“Section 409A”), as mutually
determined in good faith by the parties, including, without limitation, an
impermissible acceleration of a distribution of non-qualified deferred
compensation subject to Section 409A that may be payable under the Employment
Agreement.
               (A) For purposes of such termination by Consultant, “cause” shall
mean a material and continuing failure by Asyst to timely pay or provide the
compensation or benefits due Consultant and expressly identified under this
Agreement.
     (b) By Asyst: Asyst may terminate this Agreement at any time by providing
15 days written notice to Consultant.
(i) In the event of termination by Asyst without cause, any unprovided, unpaid,
further or future right, compensation, payment or benefit to Consultant
expressly identified under this Agreement shall be accelerated and immediately
due and payable to Consultant as of the effective date of such termination,
except and to the extent that such acceleration would violate the requirements
of Section 409A as mutually determined in good faith by the parties, including,
without limitation, an impermissible acceleration of a distribution of
non-qualified deferred compensation subject to Section 409A that may be payable
under the Employment Agreement.
(ii) In the event of termination by Asyst with cause, Asyst shall have no
obligation or liability whatsoever to Consultant regarding any claimed right,
compensation, payment of benefit under this Agreement, and Consultant shall be
deemed to have forfeited any unprovided, unpaid, further or future right,
compensation, payment or benefit under this Agreement.
               (A) For purposes of such termination by Asyst, “cause” shall mean
the occurrence, without the express written consent of the Board of Directors of
Asyst (the “Board”), of any one of the following specific material acts or
omissions by Consultant: A material and continuing breach of Consultant of any
obligations under Sections 13 or 14 of the Employment Agreement or Section 11 of
this Agreement; or Consultant’s:

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]
                    (I) Entering into the employ of or rendering any services to
any person, firm or corporation (any and each such, a “Competitive Business”)
(x) engaged in any business that derives more than five percent of its gross
sales from products that are interchangeable with or substitutable for a product
then-sold or planned by Asyst as of the Date of Termination of the Employment
Agreement (unless Asyst is no longer selling the product), or (y) any person,
firm or corporation expressly identified by Asyst as of the Date of Termination
of the Employment Agreement in its then-recent Proxy Statement as a “peer
company” in the course of its Compensation Discussion & Analysis (“CD&A”); or
                    (II) Engaging in any Competitive Business for his own
account; or
                    (III) Becoming associated with or holding greater than a
five percent equity or ownership interest in any Competitive Business as an
individual, partner, shareholder; creditor, director, officer, principal, agent,
employee, trustee, consultant, advisor or in any other relationship or capacity;
or
                    (IV) Directly or indirectly, without the prior written
permission of Asyst, soliciting or recruiting, or having, assisting or causing
any other person or entity to solicit or recruit, any executive or
director-level person who is then-employed or then-retained by Asyst to
terminate their employment or retention with Asyst; or
                    (V) Directly or indirectly, without the prior written
permission of Asyst, soliciting, endeavoring to entice away from Asyst, or
knowingly interfering with, any of its then-current customers or sources of
supply (with whom Schwartz developed or significantly enhanced his business
relationship during his employment with Asyst).
               (B) Notwithstanding the foregoing, nothing in this Agreement
shall preclude Consultant from investing his personal assets in either (1) the
securities of any corporation or other business entity that is engaged in a
Competitive Business if such securities are traded on a national stock exchange
or in the over-the-counter market or (2) a private equity fund, venture capital
fund or similar investment that holds securities of any corporation or other
business entity that is engaged in a Competitive Business; provided that such
investment does not result in his beneficially owning, at any time, more than
five percent of the equity securities of such competitor.
               (C) Notwithstanding the foregoing, the Board may at any time
expressly consent in writing to Consultant’s agreement to enter into the employ
of or render any services to any Competitive Business, which consent shall not
be unreasonably withheld. In such event, this Agreement shall be immediately
terminated and any unprovided, unpaid, further or future right, compensation,
payment or benefit to Consultant expressly identified under this Agreement shall
be accelerated and immediately due and payable to Consultant as of the effective
date of such termination, except and to the extent that such acceleration would
violate the requirements of Section 409A, as mutually determined in good faith
by the parties, including, without limitation, an impermissible acceleration of
a distribution of non-qualified deferred compensation subject to Section 409A
that may be payable under the Employment Agreement.

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]
6. Survival of Obligations. The following obligations will survive termination
or expiration of this Agreement for any reason, except as provided in this
Agreement:

  (a)   Obligations relating to non-use and non-disclosure of Confidential
Information, as provided in the NDA;     (b)   Obligations to make payments of
amounts that are due prior to termination or expiration;     (c)   Obligations
to continue to make payments pursuant to the schedule in Exhibit B of any
amounts that are due upon termination pursuant to Section 5.a.ii, 5.b.i and
5.b.ii.(C) but are not accelerated (because of Section 409A); and     (d)  
Obligations specifically set forth in Sections 5, 6, 10, 11, 14 through 18
(including those incorporated by reference).

Nothing in this Agreement shall be deemed to terminate the obligations of the
parties that survive the termination of Consultant’s employment with Asyst
pursuant to the terms of the Employment Agreement, other applicable agreement or
applicable law.
7. Independent Status. It is the express intention of the parties to this
Agreement that the Consultant is and shall continue to act throughout the term
hereof and in conjunction with the performance of any Services hereunder: (a) as
an independent contractor, and (b) not as an employee, agent, joint venturer, or
partner of Asyst. Nothing in this Agreement shall be interpreted or construed as
creating or establishing an employment relationship between Asyst and
Consultant, or any reasonable expectation or basis for reliance on the part of
Consultant of such a relationship existing or developing during the term hereof.
Both parties understand and agree that Consultant may perform services for
others during the term of this Agreement.
8. Performance of Services. The parties understand and agree that Consultant
will have the sole discretion to determine the method, means, and location of
performing the Services, and that Asyst has no right to, and will not, control
or determine the method, means, or place of the performance of the Services,
except for such Services which, by their nature, require performance at Asyst’s
facilities and in conjunction or cooperation with Asyst’s employees. Asyst
agrees that Consultant makes no warranties, and provides no representations or
assurances, whether express or implied, concerning Consultant’s work or services
to be performed or provided under this Agreement to Asyst, which work and/or
services are provided “as is”, without representation or warranty of accuracy,
completeness or fitness for any particular use or purpose. Asyst agrees that it
shall use and rely upon (or not use or rely upon) such work and services in its
own discretion and judgment and without recourse against Consultant.
9. Employment of Assistants. Should Consultant, in its sole discretion, deem it
necessary to employ assistants to aid in the performance of the Services, the
parties agree that Asyst will not direct, supervise, or control in any way such
assistants to Consultant in their performance of Services. The parties further
agree that such assistants are employed solely by Consultant and that it alone
is responsible for providing workers’ compensation insurance for such employees,
for paying the salaries

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]
and wages of such employees, and for ensuring that all required tax withholdings
are made and paid. Consultant further represents and warrants that its employees
are bound by confidentiality terms at least as stringent as those set forth in
the NDA.
10. Obligations of Consultant.

  (a)   Consultant will supply all resources, tools and equipment necessary to
perform the Services.     (b)   Consultant is solely responsible for all taxes,
withholdings, and other similar statutory obligations with respect to itself and
its employees, agents or affiliates, except as otherwise determined by Asyst.
Consultant shall not be responsible for paying or reimbursing Asyst for taxes,
withholdings, penalties and other similar statutory obligations of Asyst, if
any, with respect to compensation paid to Consultant under this Agreement.    
(c)   Except as specifically set forth in the Employment Agreement, Consultant
agrees and understands that it is not entitled to any of the benefits which
Asyst may make available to its employees, such as group insurance, workers’
compensation, disability insurance, vacation, sick pay, profit-sharing, stock
purchase or stock option programs, or retirement benefits.     (d)   Consultant
is not required to report to work at the offices of Asyst during any particular
work hours. Rather, Consultant is free to report or not report to Asyst’s
offices during normal or agreed to business hours as Consultant sees fit and/or
as required to perform reasonably the Services. Consultant will be required to
observe at all times at Asyst’s facilities all procedures and policies of Asyst
concerning safety and proper workplace conduct.

11. Confidential Information.

  (a)   Consultant understands that during the course of performing the Services
hereunder, it may receive or have or obtain access to Confidential Information
of Asyst or its clients. Accordingly, Consultant understands and agrees that any
such Confidential Information disclosed to Consultant, intentionally by Asyst or
otherwise, shall be subject to the terms and conditions of the NDA entered by
the parties and identified above, and deemed incorporated in full as a material
part hereof..     (b)   Upon the termination of this Agreement, or upon Asyst’s
earlier request, Consultant will deliver to Asyst all of Asyst’s property or
Confidential Information that Consultant may have in Consultant’s possession or
control.     (c)   The parties agree that the invention assignment obligations
and other obligations in the Proprietary Information and Inventions Agreement
signed by Consultant as an employee of Asyst shall not apply during the term of
this Agreement, except as set forth in the NDA or as mutually agreed by the
parties.

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]
12. Employment Eligibility. Consultant represents and warrants that: (a) all
persons performing Services hereunder are citizens of the United States or
holders of a valid and current Alien Registration Receipt Card and eligible to
hold employment and perform the Services, under the laws of the United States
and the State of California (or are otherwise legally fully able and authorized
to perform the Services in the country or geographic area in which such Services
are to be provided).
13. Gratuities/Business Dealings. Consultant represents and warrants that it has
not offered or given, and shall not offer or give, to Asyst or any employee,
agent or affiliate, and gratuity, payment or benefit (other than the performance
of Services expressly provided hereunder and in the Employment Agreement) in
order to secure any favor or business from Asyst, or to influence Asyst with
respect to this transaction or business generally between the parties.
Consultant acknowledges receipt of or an opportunity to review Asyst’s Code of
Business Conduct (“Code”), and agrees to abide in all material respects by its
terms and conditions during the term of this Agreement. The Code is also
available for review via Asyst’s website at www.Asyst.com.
14. Stock Trading Policy. All Asyst contractors and consultants, including
Consultant, are prohibited from trading in Asyst stock at any time when in the
possession of Material, Non-public Information about Asyst or our business.
Material, Non-public Information is any information concerning Asyst’s business,
prospects, strategic decisions or direction, financial condition, major sales or
customer developments, or significant operational or legal information,
developments or liabilities that an investor might consider important in
deciding whether to buy or sell Asyst stock, or which could effect the market
price for Asyst stock. Examples of Material, Non-public Information include, but
are not limited to: actual or estimated quarter-end or year-end financial
results or changes in condition; possible mergers, acquisitions or divestitures;
purchases or sales of investments in companies; significant customer contract
“wins” or losses; significant product discoveries or developments; threatened or
actual major litigation or developments in pending cases, for or against Asyst;
threatened or actual actions against Asyst by regulatory entities or reporting
of financial errors or irregularities; and major events relating to Asyst’s
business or changes in business strategies, or key executive departures.
Consultant agrees to abide by this policy.
15. Use of Asyst Resources. In the event Consultant is authorized to use Asyst
resources to perform Services or provide products hereunder, Consultant agrees
to use such resources exclusively in connection with such Services and/or
products, and for no other purpose. Consultant agrees to comply, at all times
during the term of this Agreement, with all applicable governmental laws,
statutes, ordinances, rules, regulations and other requirements, including such
pertaining to environmental protection, wage, equal employment,
non-discrimination, and workplace health and safety. Upon Asyst’s reasonable
request, Consultant agrees to provide prompt assurance and evidence of
Consultant’s active compliance with any and all such governmental requirements.
16. Incorporation of Terms by Reference. The terms and conditions of Sections 15
through 32 and Section 34 of the Employment Agreement are incorporated herein by
reference in full and made a material part of this Agreement.
17. Stock Awards. Nothing in this Agreement shall be interpreted to allow
Consultant to exercise a stock option or equity award following the expiration
of the term for such option or award. In all other respects, Consultant’s stock
options and other equity rights shall at all times be subject to the

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



(ASYST LOGO) [f37605f3760501.gif]
terms and conditions of the Employment Agreement and the plan, program and award
(including, specifically, the term of stock option award agreement or plan as
they may limit the period during which vested awards may be exercised).
18. Compliance with Section 409A.

  (a)   It is the intent of the parties to this Agreement that all of the
payments and benefits set forth in this Agreement shall either qualify for
exemption from or comply with the requirements of Section 409A, so that none of
the payments and benefits will result in adverse tax consequences, including tax
penalties under Section 409A, and any ambiguities herein will be interpreted to
so comply.     (b)   The parties agree to work in good faith to use reasonable
efforts to amend or modify this Agreement as may be necessary to ensure that all
payments and benefits provided under this Agreement are made in a manner that
qualifies for exemption from or complies with Section 409A.     (c)  
Notwithstanding the foregoing or elsewhere in this Agreement, Asyst makes no
representations or warranties that the compensation or benefits provided under
this Agreement will be exempt from Section 409A of the Internal Revenue Code and
makes no undertakings to preclude Section 409A of the Code from applying to the
benefits provided under this Agreement. To the extent that any of the payments
and benefits under this Agreement is determined to constitute deferred
compensation subject to 409A, Consultant will have sole liability for any
additional tax, assessment or penalty imposed under Section 409A, and Asyst
shall have no obligation to hold harmless, indemnify, compensate or “gross up”
Consultant for any such additional tax, assessment or penalty.

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Statement of Work
The scope of services to be performed under this Agreement is specifically
restricted to the consulting and/or specific services described below (the
“Services”):
     During the Term, Consultant shall reasonable perform and make himself
reasonably available to perform and provide such consulting and transition
services and assistance as may be reasonably requested from time-to-time by the
Board or Asyst’s Chief Executive Officer, provided such services are not
reasonably expected to require more than 40 hours of time on average (including
travel and preparation time) in any calendar month.

            CA-ShortFrom-Oct07       Confidential

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Payment Schedule
Asyst shall pay Consultant the following amounts as Consultant’s sole and
complete compensation and benefit due and owing for the Services, or any other
right or expectation under the Agreement:
Compensation
Asyst shall pay Consultant an amount equal to his Annual Base Salary (as of the
Date of Termination), as defined in the Employment Agreement, which shall be
deemed earned and payable by Asyst to Schwartz in conjunction with and as
consideration for Consultant’s performance under this Agreement, and made as
follows:
                    (A) 50 percent of the cash amounts due shall be paid in 12
equal monthly installments over the 12 months following the Date of Termination
(as defined in the Employment Agreement); and
                    (B) the remaining 50 percent of the cash amounts shall be
paid in a single cash payment at the beginning of the 13th month following the
Date of Termination.
Such payments will be subject to the cessation and acceleration provisions in
Section 11(j) of the Employment Agreement and Section 5 of this Agreement.
Expenses
The Company shall timely reimburse Consultant for all reasonable and appropriate
out-of-pocket expenses incurred by him during the Term in performing the
Services, upon his appropriate submission of such accounts and records as may be
reasonably required by Asyst (consistent Consultant. If out of town Services are
required, all travel will be established by Asyst’s internal travel operations
and policies. Asyst will not pay for local travel or mileage between Asyst and
Consultant’s home or office.

 